PROB 35 (ED/CA)

                                       Report and Order Terminating
                                      Prior to Original Expiration Date


                                   UNITED STATES DISTRICT COURT
                                                   FOR THE


                              EASTERN DISTRICT OF CALIFORNIA

        UNITED STATES OF AMERICA                       )
                                                       )
                              v.                       )
                                                       )       Docket No.: 0972 2:11CR00171-001
                      Garry Bradford                   )
                                                       )
                                                       )


On September 18, 2014, the above-named offender was sentenced to Supervised Release for
a period of three years. Supervision commenced on January 19, 2017.


The supervisee has complied with the rules and regulations of Supervised Release and is no longer
in need of supervision. It is accordingly recommended that the supervisee be discharged from
supervision.


                                           Respectfully submitted,




                                               Sara Gnewikow
                                      Sr. United States Probation Officer


Dated:            January 25, 2019
                  Sacramento, California

 REVIEWED BY:


                               Ronnie Preap

                               Supervising United States Probation Officer
                                                           1
                                                                                                          Rev. 06/2015
                                                                            EARLY TERMINATION ~ ORDER (PROB35).DOTX
PROB 35 (ED/CA)



Re:        Garry Bradford
           Docket No: 0972 2:11CR00171-001
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                       ORDER OF COURT

Pursuant to the above report, it is ordered that Garry Bradford be discharged from Supervised
Release, and that the proceedings in the case be terminated.



January 30, 2019
Date                                                          Troy L. Nunley
                                                        United States District Judge

Attachment:       Recommendation

cc:        AUSA - Matthew Dean Segal
           FLU Unit – United States Attorney’s Office
           Fiscal Clerk - Clerk's Office
           Supervisee - Garry Bradford




                                                    2
                                                                                                Rev. 06/2015
                                                                  EARLY TERMINATION ~ ORDER (PROB35).DOTX
